Case 17-44960      Doc 30     Filed 11/02/18     Entered 11/02/18 14:52:56        Main Document
                                               Pg 1 of 1

                UNITED STATES BANKRUPTCY COURT
                  EASTERN DISTRICT OF MISSOURI
                        EASTERN DIVISION
 IN RE:                         ) Case No: 17-44960-659 Chapter 13
                                )
 DEBORAH ANN MCFARLAND          )
                                )
                                )
              Debtor            )
                                )

                 TRUSTEE'S WITHDRAWAL OF OBJECTION TO CLAIM

    COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee, and withdraws her
 Objection To Claim dated October 24, 2018, to claim 12 filed on behalf of CAVALRY SPV I
 LLC.
 Dated: November 02, 2018                             /s/ Diana S. Daugherty, Chapter 13 Trustee
 WDOCLM--AC
                                                      Diana S. Daugherty, Chapter 13 Trustee
                                                      P.O. Box 430908
                                                      St. Louis, MO 63143
                                                      (314) 781-8100 Fax: (314) 781-8881
                                                      trust33@ch13stl.com

                                    CERTIFICATE OF SERVICE
     I certify that a true and correct copy of the foregoing document was filed electronically on
 November 02, 2018, with the United States Bankruptcy Court, and has been served on the parties
 in interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail
 Notice List.

      I certify that a true and correct copy of the foregoing document was filed electronically with
 the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
 first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
 List and listed below on November 02, 2018.

     DEBORAH ANN MCFARLAND                            CAVALRY SPV I LLC
     1704 CHAMPLIN DRIVE                              3936 E FORT LOWELL RD #200
     SAINT LOUIS, MO 63136                            C/O BASS & ASSOCIATES
                                                      TUCSON, AZ 85712

     BASS & ASSOC PC
     3936 E FORT LOWELL RD
     STE 200
     TUCSON, AZ 85712

                                                      /s/ Diana S. Daugherty, Chapter 13 Trustee
                                                      Diana S. Daugherty, Chapter 13 Trustee
